DETAILED ACTION
	This office action is in response to the terminal disclaimer filed on December 8, 2021, which relates to the 10,146,023 B2 patent.
Claims 1-12 remain pending, with claim 1 as the sole independent.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Terminal Disclaimer
The terminal disclaimer filed on December 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,046,123 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-12 are allowed.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not expressly teach or reasonably suggest, in combination, each claimed feature of independent claim 1, as a whole.  Claims 1-12 (in particular claim 1) are allowable for the same/similar reasons as in ‘023 patent, and the prosecution history listed therein as U.S. Application No. 15/813,454.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Conclusion
Applicant filed a timely terminal disclaimer (on December 8, 2021) relating to obvious double patenting rejections of claims 1-12 (parent ‘023 patent).  Other than this double patenting rejection mailed on November 18, 2021, there was no other prior art of record that either anticipates or makes reasonably obvious current independent claim 1.  For these reasons, claims 1-12 are now in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Daniel Petkovsek/
Primary Examiner, Art Unit 2874
December 20, 2021